                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




STACY GARR,                                )
(TDCJ No. 2162206),                        )
                                           )
             Plaintiff,                    )             CIVIL ACTION NO.
                                           )
VS.                                        )             3:19-CV-1098-G (BN)
                                           )
CAPTAIN GRAY, ET AL.,                      )
                                           )
             Defendants.                   )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by plaintiff and the district

court reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding none, the court

ACCEPTS the findings, conclusions, and recommendation of the United States

Magistrate Judge.

      SO ORDERED.

July 30, 2019.

                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
